DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
The claim objections (except for the one(s) being repeated below) has been withdrawn in view of the claim amendment. 
The 112(b) rejection (except for the one(s) being repeated below) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment.

Response to Arguments
Applicant's arguments filed 11/26/21 have been fully considered. Although there are differences between Applicant’s invention and the cited prior art, the current claims have not successfully captured these differences to render the claims clearly distinguishable from the cited prior art as explained in more detail below.
In response to Applicant’s argument that “In Bolignano, the Proven Core kernel controls the security of the environment in which the hardware peripheral driver application is executed, but not the security of the execution itself” and “the secure environment of the Proven Core kernel of Bolignano does not control the security of the execution itself, so Bolignano does not teach or 
Firstly, with respect to the security of the execution itself, Applicant’s specification discloses that “In practice, the formally proven kernel executes the instructions of the application software program and verifies that the execution of this application software program does not go against, or complies, with the policy for controlling access to the hardware peripherals” (page 11, lines 11-16).  Thus, the kernel controls the security of the execution itself through the kernel verifying that the execution of the application does not go against or complies with the policy for controlling access to the hardware peripherals.  By having the kernel verifying that the execution of the application does not go against or complies with the policy for controlling access to the hardware peripheral, an attack on the application will be detected by the kernel.  However, upon reviewing the current claim language, this feature is not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the current claim language recites “wherein the at least one security property is a policy 
- for security relative to integrity of the data and/or instructions transmitted to and/or from the hardware peripheral, 

- for controlling access to the hardware peripheral by the application software program and/or by at least one additional application software program, and/or 
- for direction of circulation of data and/or instructions transmitted to and/or from the hardware peripheral” which are four alternative clauses that are not related to controlling the security of the execution itself (i.e. the kernel verifying that the execution of the application does not go against or complies with the policy for controlling access to the hardware peripherals) but instead broadly related to security, privacy, access control and direction of data and/or instructions to and/or from the hardware peripheral.  Thus, the current claim language does not clearly reflect Applicant’s objective (i.e. controlling the security of the execution itself) and broadly reads on other methods of controlling access including controlling the security of the environment in which data and/or instruction are transmitted to and/or received from the hardware peripheral as disclosed by Bolignano.
Lastly, Bolignano discloses a proven secure OS kernel that is configured to handle peripherals that need to be secured and to run secure applications wherein the peripherals that are to be secured are configured, typically during the secure boot, to be accessible and visible only to the Secure World.  Bolignano further discloses making all peripherals that allow external and internal communication accessible only from the Secure World, a first obvious security measure to apply would be to filter communications with a low-level or high-level packet firewall running on the proven secure OS kernel, the physical part of the entry point is configured to be accessible only from the Secure World, the Normal World can no longer communicate without the help and permission of the Secure World and replacing the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side (e.g. e.g. 4.2 Using a Proven and Secure OS Kernel for Security, 4.3 Illustration: Securing a TCP/IP Entry Point).
For at least the above reasons, Bolignano discloses “wherein the at least one security property is a policy 
- for security relative to integrity of the data and/or instructions transmitted to and/or from the hardware peripheral, 
- for privacy of the data transmitted to and/or from the hardware peripheral, 
- for controlling access to the hardware peripheral by the application software program and/or by at least one additional application software program, and/or 
- for direction of circulation of data and/or instructions transmitted to and/or from the hardware peripheral”.
In response to Applicant’s argument that “Bolignano is also silent as to the potential advantages and improvements leading to greater security of the system, as discussed in relation to the illustrations and exemplifications in the specification, for example, page 13, line 26 to page 14, line 13” (page 12 of Remarks), Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons.
Firstly, the advantages and improvements leading to greater security of the system as discussed in page 13, line 26 to page 14, line 13 are not recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, as explained above, the current claim language recites “wherein the at least one security property is a policy 
- for security relative to integrity of the data and/or instructions transmitted to and/or from the hardware peripheral, 
- for privacy of the data transmitted to and/or from the hardware peripheral, 
- for controlling access to the hardware peripheral by the application software program and/or by at least one additional application software program, and/or 
- for direction of circulation of data and/or instructions transmitted to and/or from the hardware peripheral” which are four alternative clauses that are not related to controlling the security of the execution itself (i.e. the kernel verifying that the execution of the application does not go against or complies with the policy for controlling access to the hardware peripherals) but instead broadly related to security, privacy, access control and direction of data and/or instructions to and/or from the hardware peripheral.  Thus, the current claim language does not clearly reflect Applicant’s objective (i.e. controlling the security of the execution itself) and broadly reads on other methods of controlling access including controlling the security of the environment in which data and/or instruction are transmitted to and/or received from the hardware peripheral as disclosed by Bolignano.
	For at least the above reasons, the claims are not clearly distinguishable from Bolignano.

Claim Objections
Claims --1, 2, and 14-19 are objected to because of the following informalities:  
“the data” in line 12 of claim 1 lacks antecedent basis and should read “data”.
“the data” in line 14 of claim 1 should read “data”.
“the access-control policy” in claim 2 should read “the policy of controlling access”.
“the data” in line 5 of claim 14 should read “data”.
“the formally proven application software program” in line 7 of claim 14 should read “the application software program”.
“the level EAL5” in line 8 of claim 14 should read “level EAL5”.
“the security property” in last line 14 should read “the at least one security property”.
“the data” in lines 3, 4 of claim 15 should read “data”.
	“the security policy” in lines 2, 3 of claim 16 should read “the policy related to the at least one security property”.
“the data” in lines 2, 3 of claim 16 should read “data”.
“the data” in line 7 of claim 17 should read “data”.
“the data” in lines 13, 15 of claim 18 should read “data”.
“the access-control policy” in claim 19 should read “the policy of controlling access”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolignano (Proven Security for the Internet of Things) (cited in IDS submitted on 02/02/20).  

Claim 1, Bolignano discloses An embedded system comprising: 
a processor operated via a kernel executable by the processor, (e.g. 4.2 Using a proven and secure OS kernel for security: processor) the kernel being formally proven to satisfy at least one security property; (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications)
a hardware peripheral; (e.g. 4.2 Using a proven and secure OS kernel for security: peripherals that need to be secured)
a memory; and (e.g. 4.2 Using a proven and secure OS kernel for security: memory of the ARM architecture)
an application software program recorded in the memory, the application software program being executed via the kernel formally proven and executable by the processor, wherein the kernel, executable by the processor, controls the hardware peripheral, executes the application software program, (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications) and forces the application software program to execute a policy of controlling access to the hardware peripheral, (e.g. 4.1.1 Remote attacks exploit entry points, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications, 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World…The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1)
wherein the at least one security property is a policy 
- for security relative to integrity of the data and/or instructions transmitted to and/or from the hardware peripheral, - for privacy of the data transmitted to and/or from the hardware peripheral, - for controlling access to the hardware peripheral by the application software program and/or by at least one additional application software program, and/or - for direction of circulation of data and/or instructions transmitted to and/or from the hardware peripheral. (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications…The peripherals that are to be secured are configured, typically during the secure boot, to be accessible and visible only to the Secure World…Make all peripherals that allow external and internal communication accessible only from the Secure World, 4.3 Illustration: Securing a TCP/IP Entry Point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World. The Normal World can no longer communicate without the help and permission of the Secure World. We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)

Claim 3, Bolignano discloses The system according to claim 1, wherein the at least one security property is a policy for controlling access to the hardware peripheral. (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured)

Claim 4, Bolignano discloses The system according to claim 1, wherein the hardware peripheral is a communication peripheral. (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 5, Bolignano discloses The system according to claim 4, wherein the system comprises at least one additional application software program, (e.g. 4.2 Using a proven and secure OS kernel for security: applications in the Normal World) and wherein a policy for access to the hardware peripheral is imposed on the at least one additional application software program. (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 6, Bolignano discloses The system according to claim 5, wherein the kernel further imposes, on the application software program, a policy for access to the at least one additional application software program. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)

Claim 7, Bolignano discloses The system according to claim 5, wherein the kernel further imposes, on at least one additional application software program, a policy for access to the application software program. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)
 
Claim 8, Bolignano discloses The system according to claim 5, wherein the system comprises a plurality of additional application software programs, (e.g. 4.2 Using a proven and secure OS kernel for security: applications in the Normal World) and wherein an additional application software program is subjected to a policy for access to another additional application software program by the kernel. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: We thus replace the Normal World driver with a Proxy Driver, which forwards (and receives) all requests to (and from) the secure side. The actual driver and the actual firewall are placed on the secure OS, as illustrated in Fig. 1.)

Claim 9, Bolignano discloses The system according to claim 1, wherein the application software program, executed by the formally proven kernel, is formally proven to satisfy the at least one security property.  (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 10, Bolignano discloses The system according to claim 1, wherein the formally proven kernel  and/or the application software program satisfies a security requirement equal to or greater than level EAL5.  (e.g. 3.1 Security methodology: EAL7+)

Claim 11, Bolignano discloses The system according to claim 1, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, the additional kernel not being formally proven, (e.g. 4.2 Using a proven and secure OS kernel for security:  normal error-prone OS kernel) and the application software program is only executable by the formally proven kernel of the processor. (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 12, Bolignano discloses The system according to claim 4, wherein the communication peripheral is a peripheral for communication to a network and/or a smart object, and wherein the application software program filters all data and/or instructions transmitted and/or received from the network and/or smart object. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 13, Bolignano discloses The system according to claim 4, wherein the system further comprises a peripheral for communication to a network of smart objects, and wherein the application software program filters all the instructions and/or data transmitted and/or received from the network of smart objects.  (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 14, Bolignano discloses The system according to claim 12, wherein the system further comprises a peripheral for communication to a network of smart objects, and wherein the application software program filters all instructions and/or data transmitted and/or received from the network of smart objects, (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.) wherein the application software program filters the data and/or instructions -transmitted by the smart object to the network of smart objects, wherein the formally proven kernel and/or the formally proven application software program satisfies a security requirement equal to or greater than the level EAL5, wherein the processor is operated by the formally proven kernel and by at least one first additional kernel, the first additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, and/or -transmitted by the network of smart objects to the smart object, wherein the processor is operated by the formally proven kernel and by at least one second additional kernel, the second additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, to the smart object6Application No. 16/637,425Attorney Docket No. P723820001US, wherein the formally proven kernel and/or the application software program satisfies a security requirement equal to or greater than level EAL5, with regard to the at least one security property, as respecting the security property. (e.g. 4.2 Using a proven and secure OS kernel for security: normal error-prone OS kernel, 3.1 Security methodology: EAL7+, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications)

Claim 15, Bolignano discloses The system according to claim 1, wherein the at least one security property is a policy for security relative to integrity of the data and/or instructions, and/or for privacy of the data.  (e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured and to run secure applications)

Claim 16, Bolignano discloses The system according to claim 15, wherein the security policy is relative to the direction of circulation of the data and/or instructions and wherein, according to the security policy, the data and/or instructions are only allowed to pass in a single direction of circulation.  (e.g. 4.2 Using a proven and secure OS kernel for security: Make all peripherals that allow external and internal communication accessible only from the Secure World.)

Claim 17, Bolignano discloses The system according to claim 16, wherein the system further comprises a peripheral for communication to a smart object, wherein the processor is operated by the formally proven kernel and by at least one additional kernel, the additional kernel not being formally proven, and the application software program is only executable by the formally proven kernel of the processor, (e.g. 4.2 Using a proven and secure OS kernel for security: normal error-prone OS kernel, 3.1 Security methodology: EAL7+, 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to run secure applications) and a network of smart objects, wherein the communication peripheral is a peripheral for communication to the network of smart objects, and wherein the application software program filters all the data and/or instructions transmitted and/or received from the network of smart objects, and wherein the single direction of circulation is a direction going from the smart object to the network of smart objects. (e.g. 4.3 Illustration: Securing a TCP/IP entry point: Let us consider as an illustration the TCP/IP entry point that was used for the Jeep attack. A first obvious security measure to apply would be to filter communications with a low-level packet firewall. At Prove & Run, we have developed a firewall that can run on our ProvenCore OS kernel, and is compatible with the NetFilter firewall available on Linux. The physical part of the entry point is configured to be accessible only from the Secure World.)

Claim 18, this claim is rejected for similar reasons as claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolignano (Proven Security for the Internet of Things) (cited in IDS submitted on 02/02/20) in view of Chawla (US 20130055347).

Claim 2, Bolignano discloses The system according to claim 1, (see above) and does not appear to explicitly disclose but Chawla discloses wherein the access-control policy is not defined and is not controlled by the application software program.  (e.g. fig. 2, ¶22, 45-48, 56-58: access control policies are defined and controlled by an app policy engine which instructs a MAC module to execute the access control policies to control access to device interfaces and network interfaces of a mobile device)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Chawla into the invention of Bolignano for the purpose of enabling an application policy engine to control which applications are authorized to access device interfaces and network interfaces of a device (Chawla, e.g. ¶19)

Claim 19, this claim is rejected for similar reasons as claim 2.

Claim 20, Bolignano-Chawla discloses The method according to claim 19, wherein the at least one security property is a policy for controlling access to the hardware peripheral. (Bolignano, e.g. 4.2 Using a proven and secure OS kernel for security: Using a separate proven secure OS kernel, i.e. in our case ProvenCore, to handle peripherals that need to be secured)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20170206351 discloses the kernel 510 may be, for example, a Linux kernel, a Windows kernel, and the like. The kernel 510 may interact with the peripheral devices 505 and may include the hardware drivers for the peripheral devices 505. The kernel 510 may use the drivers to control and communicate with the peripheral devices 505. The kernel 510 may perform functions related to memory management, process management, networking, application of security settings, and other functions of the mobile device…the kernel 510 operates in a security-managed mode that may enforce kernel-level security settings (e.g., lock down peripherals, perform security monitoring, enforce encryption requirements, manage secure connections, etc.). While security management may be part of the kernel 510, including prevention of running malicious instructions or actions inconsistent with the kernel-level security settings, attacks may be able to circumvent the kernel-level security settings. For example, while the kernel 510 may control hardware peripherals to be in secured states via libraries 520, other mechanisms for connecting to and enabling hardware peripherals may exist including shared memory communications, direct communication to the device drivers, and the like…Peripheral access control manager 515 may control access to the peripheral devices 505. For example, peripheral access control manager 515 may receive access control settings (e.g., from kernel 510 or security client 205-b) for the peripheral devices 505, which may specify authorized operational conditions, or applications that may be allowed access to the peripheral devices 505. Security client 205-b may set the access control settings based on the security policies 210 discussed above. Although illustrated as in the application framework 525-a, peripheral access control manager 515 may be a component of the kernel 510, in some cases.

US 20070094673 discloses a new kernel (which supports implementations described herein and which is represented by operating system 210) consists almost entirely of safe executable instructions and the rest of the system, which executes in SIPs, consists of verifiably safe executable instructions, including device drivers, system processes, and applications…Unlike conventional approaches, the device driver coordinator 214 of one or more implementations described herein prevents a driver from accessing inappropriate memory locations or other hardware resources. Conversely, the device-driver coordinator allows a driver to access only appropriate memory locations and other hardware resources. Furthermore, rather than a driver directly accessing hardware and resources (which is what conventional approaches allow), the kernel 210 vets a driver's access to hardware and resources.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436